Case 1:17-cr-00323-GJH Document 245 Filed 07/02/21 Page 1 of 2

Aelecowmute To 410-962-2600 £ 301-344-0660
USDENDMD, 202~456- i'l ask for Soe POTUS

Case No, lé!l-cr-00323-65f/6TH-20-1951 SN

Tn cet Hacrison Lewis aur UScitizen of MD. State .
MY SS

Motion Objecting To The Gl erical Mispe?si Shiite, “Zhe,

By Admin Asst, BL. Sacobs Fraud That Is “ah

Appacent of Record See Enclosed Exhi b; Hees,

 

 

Comes Now Nonwison Lenin ai. in propria persone

SUL juris of sound mind by dejure clemanal.
‘Cscoundl s Quo Warcanto, For US AG, Merriak Gal ancl 1?
vAt Issues By what: Act of Congress: Or ackrouc
‘Othecwés'e | ek pressed. ‘Pewet.. does. WS, DC NDMD,
Aglimin. As'st B, L, Sac obst practice: law amenel

to the tert o f the Title Zuse,11Z2 Stiotutes .

ot Larad 5 contents * 5 admissibility { Lv evidence,

GWamenol an iaclictment anel jualg ment Pamenal_
by constective. amenoment of inolictment,
When Seinderc Is Net Feasible under FL R., Civ.
P Rule 19(b) +0 the prejudice oF defendant _

| pcisenec Ne Lewis that Violates his US,

Const 5th amendment Aue. process cights by

 

changing the non real pacty in inte lest Fray
UNITED STATE OF AMERICA not oleemed 40 acise
Uncler Title 14Uu8¢6.142 Statutes at barge Py adleling
fnclis pensable pacty Uniterl States as an iHege|
Article r amenal ment ‘of to eure violatto OI of 4trdtle
18.3.6. 400104), (b0), by the Admins Staff AHys ofe t
AfGidewit swoen by H Lewis [Jas per 28USC1746 on 06,28.202! )
Case 1:17-cr-00323-GJH Document 245 Filed 07/02/21 Page 2 of 2

Tele commute To 202 +466. 111(
UsDANBMD, :
dase no. iIT-er-00323-G5U-1 /GTH-20-145/

 

 

Me R4LTEP REQUESTED ! Dus Talionis /Lex talionis

 

Biveme Mbecty oc alve me oleath & V=IR ¥
ser ’ = a 2

 

(Gard fiecde. of Service € Substtiteol Serytree,

 

Tt Harrison Lewis ar as pec 2351746 Av serve.

 

a acaopy by US, Mai | on 06.295, 2¢02-f
Ty 7

 

 

T0+U.S,D.C.N.D.MD, 101 W. Lombard St. Ba ltwere MD 2'Z0 1a

 

fittens Catherine M, Stavlas, Cleck of Couct

¢

 

David Gtambeusching. Chief Deputy

 

4

 

Elizobeth B. Snowden “ehie£ Deputy

€

 

 

 

TO" Others Via substitute Service, Respondeat

vy Attorney Genera Meccick Gacland

 

 

Supercior(s) aKa ANY responsible adult...

 

/

 

Lromt Hareison Le.) s oF [S] U.S Citizen of Mb, State...

BS4+839037

 

Unit SSO
POR 2e00 ,

 

TOAMDL, NJ, 08640

 

 

 

 

 

 
